Cite as 2016 Ark. App. 30

                ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CR-15-645


CESAR MICHAEL FIGUEROA                           Opinion Delivered January 20, 2016
                    APPELLANT
                                                 APPEAL FROM THE WASHINGTON
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. CR 2013-1630-6]

STATE OF ARKANSAS                                HONORABLE MARK LINDSAY,
                                 APPELLEE        JUDGE

                                                 REVERSED AND REMANDED



                              RITA W. GRUBER, Judge

       On September 26, 2013, Cesar Michael Figueroa was charged with two counts of rape

for acts that were committed on September 2, 2012, in parking lot 14A at the University of

Arkansas in Fayetteville. He was tried before a jury in the Washington County Circuit Court

on March 2–3, 2015. On the second morning of trial, he moved for a mistrial on the basis

of a discovery violation by the State regarding the existence of another suspect and a search

warrant for that suspect’s DNA. Figueroa moved alternatively for a continuance so that he

could investigate the information. The circuit court denied the motions, and the defense

completed presentation of its case. Figueroa was convicted on both counts and was sentenced

to consecutive terms of 360 months’ imprisonment in the Arkansas Department of

Correction. He contends on appeal that the circuit court abused its discretion in refusing to

grant his motion for a mistrial or continuance. We hold that the court abused its discretion

in denying the motion for a continuance. Therefore, we reverse and remand to the circuit
                                  Cite as 2016 Ark. App. 30

court.

         The prosecution’s suppression of evidence favorable to an accused violates the

defendant’s due-process rights, where evidence is material either to guilt or punishment,

irrespective of the good faith or bad faith of the prosecution. Brady v. Maryland, 373 U.S. 83

(1963). When the petitioner contends that material evidence was not disclosed to the defense,

the petitioner must show that “there is a reasonable probability that, had the evidence been

disclosed to the defense, the result of the proceeding would have been different.” Strickler v.

Greene, 527 U.S. 263, 280 (1999). There are three elements of a true Brady violation: the

evidence at issue must be favorable to the accused, either because it is exculpatory or

impeaching; the evidence must have been suppressed by the State, either willfully or

inadvertently; and prejudice must have ensued. Strickler, 527 U .S. at 281–82; Bond v. State,

2015 Ark. 470, at 3. Impeachment evidence that is material, as well as exculpatory evidence,

falls within the Brady rule. Bond v. State, 2015 Ark. 470, at 3 (citing United States v. Bagley,

473 U.S. 667 (1985)).

         The prosecutor has a duty to learn of any favorable information known by others

acting on the government’s behalf, including the police, Lacy v. State, 2010 Ark. 388, at 25,

377 S.W.3d 227, 242 (2010), and must disclose the information in sufficient time to permit

the defense to make beneficial use of it. Ark. R. Crim. P. 17.1; Lee v. State, 340 Ark. 504,

509, 11 S.W.3d 553, 556 (2000). When the prosecutor fails to provide information, the

burden is on the defendant to show that the omission was sufficient to undermine confidence

in the outcome of the trial. Id. at 509–10, 11 S.W.3d at 556. A “reasonable probability” is


                                               2
                                  Cite as 2016 Ark. App. 30

a probability sufficient to undermine confidence in the outcome. Id. at 511, 11 S.W.3d 553,

557 (2000) (citing United States v. Bagley, 473 U.S. 667 (1985)). A failure to disclose may be

cured by granting a continuance or recessing the trial until appellant’s attorney can have an

adequate interview with the witnesses. Rychtarik v. State, 334 Ark. 492, 500, 976 S.W.2d 374,

378 (1998).

       The victim in this case went out with friends after the university’s first home football

game of the season, visiting crowded places along Lafayette, Gregg, Dickson, and West

Streets. She decided around midnight to walk home to 623 West Maple, and she let her

roommate know she was on her way home. She noticed two men in front of her and two

men behind her on a bridge on Lafayette, her cut-through route to Gregg Street and the

campus parking lot behind a small parking lot at their house. When she got to the campus

parking lot, which she described as unlighted, she noticed “the two men” and a man behind

her “in a gray sweatshirt [with] dark hair . . . wearing khakis or light-colored pants.” She

recounted in her testimony being attacked from behind in the darkness; being thrown to “all

fours. . . hands and knees”; and fighting, flailing her arms, and screaming until she was choked

and her mouth was covered. The attacker grabbed her, pushed her down, and told her to be

quiet—threatening to slit her throat and shoot her. She continued to scream, never getting

a good look at his face. Her panties were ripped off, her skirt was thrown up, she was pushed

and pinned to the ground, and she sustained bruises and abrasions to her knees and right

ankle. Her attacker raped her vaginally with his fingers and anally with his penis. When she

finally cried and begged him to stop, he said, “Okay. I will.” He then got up and ran away.


                                               3
                                  Cite as 2016 Ark. App. 30

         The victim’s roommate heard a woman screaming, “Help me. Get off of me. Get off

of me. Somebody help.” Grabbing a hammer, the roommate ran outside, through an

opening in the bushes, and called 911. She saw “two people down in the shadows”—a girl

face down and still screaming, her skirt pulled up; and a guy with dark hair and darkish skin,

wearing a T-shirt and khaki shorts. She heard sirens on Maple Street approaching Lot 14; saw

the guy run toward the other end of the parking lot, to Gregg Street and the railroad tracks;

and recognized the victim only when she stood up, covered in blood. The roommate testified

that no one else had been there during the attack. Police began arriving within a minute of

the attack; they took initial statements from the victim and her roommate, secured the scene,

and gathered evidence. The victim underwent a hospital rape-kit procedure and then went

with her roommate to the University of Arkansas Police Department (UAPD) to give their

written statements. Each described an attacker with dark hair, gray shirt, and lighter-colored

pants.

         Multiple items in this case were submitted to the state crime laboratory on November

4, 2012. No semen was found on any of them. On the outside of the victim’s skirt was a

mixture of DNA from at least three individuals; testing results were inconclusive for

comparative purposes and could not be matched to Figueroa. On other items, where DNA

of more than one individual or someone other than the victim was identified, the second

components were too limited or inconclusive for comparative purposes. A “tape lift” from

the outside of the victim’s underwear that indicated a mixture of DNA was found to have

been contaminated by a crime-lab staff member’s DNA profile. Tape lifts of the victim’s shirt


                                              4
                                   Cite as 2016 Ark. App. 30

indicated the presence of more than one individual: the victim could not be excluded as a

contributor to the minor component of the DNA profile, and the crime lab had no DNA at

the time to compare to the major component. The laboratory’s forensic analyst explained that

tape lifts help identify “touch transfer type DNA”such as from skin cells, mucus, or sweat; that

the State will search for a match when the lab has a DNA finding but no suspect to compare

it to; and that such a match was made in this case. After matching Figueroa’s oral swabs to

DNA in the lab’s database, the analyst was able to state within all scientific certainty that the

major component of the DNA profile from tape lifts of the victim’s shirt originated from

Figueroa.

       The State’s final witness, UAPD Captain Greg Foster, testified that he was called to

Lot 14A off Maple Street soon after midnight on September 2, 2012. He testified as follows

about subsequent investigation of the assault. The victim’s general description of her

attacker—a man of average build, somewhat stocky, light-brown skinned but not necessarily

Hispanic, and in his early twenties—was released to the public, and police eliminated several

potential suspects over time. Foster received information in April 2013 about an individual

who somewhat resembled the attacker’s physical description, had “certain temperament

issues,” and had lived “in an area adjacent to the trail . . . off Maple Street” where the attacker

was believed to have left the crime scene. Officers eventually located the suspect in DeQueen

rather than in Fayetteville. They obtained a search warrant in July 2013 to collect DNA

swabs from him, went to DeQueen to execute the warrant, and learned that he had fled to

Oklahoma. In August 2013, Foster was notified of a CODIS hit1 on Figueroa in the crime

       1
        Combined DNA Index System
                                                5
                                  Cite as 2016 Ark. App. 30

lab’s system. No further action was taken concerning the suspect from DeQueen.

       Captain Foster obtained a search warrant to obtain a sample of Figueroa’s DNA for

comparison with “what had come back initially from the crime lab” and “to do a positive ID

of matching him exactly.” Figueroa agreed to come with officers to the police department

for a voluntary interview on August 26, 2013, which Foster conducted. Foster conducted the

interview, obtained swabs from Figueroa’s cheeks, and submitted the swabs to the crime

laboratory. Figueroa admitted in the interview to drinking beer on Dickson Street one night;

“hollering” at a girl, likely because of what she was wearing; coming up behind her; attacking

her; and threatening her in an attempt to keep her quiet. He said that he did not “enter her.”

Police had not publicized that the attack came from behind; that the victim was pushed down;

that the attacker threatened her about being quiet or getting hurt; or that the attacker agreed

when she asked him to let her go. Defense counsel attempted to show through cross-

examination of Captain Foster that before getting Figueroa to confess in the interview, Foster

alluded to the attack and sexual assault and to the victim’s being “let go” after she was stalked,

grabbed, and followed on Dickson Street.

       Figueroa’s counsel made her motion for a mistrial or a continuance the second

morning of trial, before proceedings resumed in open court. She informed the court that in

following up on Foster’s testimony,2 she had been given additional information about the

suspect and “for the first time this morning” had received a copy of the search warrant for a

DNA sample of the suspect in DeQueen, Trinidad Abrego. Counsel had learned of a

       2
        The prosecutor had been unaware of the DeQueen suspect until the testimony
provided by Captain Foster on the first day of trial. Captain Foster stated in that testimony,
“This is the first time I’ve [spoken] about this individual outside of my department.”
                                               6
                                   Cite as 2016 Ark. App. 30

confidential informant’s telling the UAPD that Abrego said he had helped rape someone on

the trail in Fayetteville. Counsel also had learned from the State that Abrego allegedly had

a reputation for violence and that his DNA sample existed in DeQueen. She stated to the

court,

         We spoke to the crime lab this morning, who said they are ready to run evidence
         software. They can run another test on the inconclusive DNA that was testified to
         yesterday, the outside of the skirt that had more than two profiles that were both
         inconclusive. They can re-analyze that mixture. The crime lab is currently awaiting
         instructions and also can analyze what is known as YSTR3 for exclusion purposes.

         Captain Foster’s affidavit for search warrant stated that an unidentified DNA profile

recovered from the victim’s clothing was in the CODIS system and that Foster had been

contacted by a retired Fayetteville police lieutenant, who had been contacted by an aunt of

a person with “personal knowledge of a white Hispanic male known as Trinidad Abrego.”

The affidavit further stated

         After making contact with the Aunt I was provided several pieces of information that
         seemed to be related to the assault in lot 14A. At the time of the assault Mr. Abrego
         was residing in Chestnut Apartments. The city trail that [sic] leads north from Maple
         Street approximately 25 yards northeast of lot 14A, leading directly to the apartment
         complex. On the night of the assault, Mr. Abrego had received information his
         brother had been killed in gang related activity in California. Mr. Abrego was
         extremely angry he could not return to California and started to consume alcohol. He
         requested sexual relations from an individual who refused his request. Mr. Abrego left
         the apartment at approximately 2200 hours, stating he was going somewhere to find
         sex. Mr. Abrego did not return until approximately 0200 hours. When he returned
         he refused to discuss where he had been.

                 A subject has come forward as a confidential informant (CI) who provided
         additional detail on Mr. Abrego. The CI stated Mr. Abrego was partial, nearly
         exclusive, to anal intercourse. He often used the city trail system to navigate to areas
         close to the University and Dickson Street. Mr. Abrego made a statement to the CI
         that he had helped rape a female on the trail.

         3
         Counsel gave no further explanation of “YSTR.”
                                            7
                                  Cite as 2016 Ark. App. 30

The affidavit requested a DNA search warrant based on the similarity in the descriptions of

Abrego and the suspect in the campus assault, Abrego’s residence in the proximity of the

assault, his statement to the CI, the proximity of the site of the assault and the city trail by

Maple Street, and the similarity of the attack along with Abrego’s preference for anal

intercourse.

       Counsel requested a mistrial or a continuance for time to investigate, arguing that the

previously undisclosed information was exculpatory because, if investigated, it could tend to

negate Figueroa’s guilt. She argued that the defense had not been given the information in

substantial time to make use of it and that prejudice resulted from the defense’s inability to

investigate Abrego and test his DNA. She asserted that some DNA had been corrupted,4 that

the defense was challenging Figueroa’s confession as false, and that there was a reasonable

probability of a different outcome had the defense been able to investigate the previously

undisclosed information.

       The circuit court denied the motion for mistrial or continuance, finding that the

undisclosed evidence was not exculpatory. It reasoned that neither the victim nor her

roommate had testified that two people were involved in the assault and that Figueroa’s

confession, with details about what happened, had made no claim that two people were

involved. The court reviewed other evidence as follows:

       [T]he description given by the roommate was that of a dark skinned, dark haired man
       in a t-shirt and shorts. This gentleman described in the affidavit for the search warrant
       is . . . a tanned skinned male, possibly white. Now, I remember the testimony that the
       assailant . . . ran off towards the trail. . . . This occurred just off of Maple Street, and

       4
       The State responded that the contaminated DNA was not the sample in which
Figueroa’s DNA was found.
                                         8
                                  Cite as 2016 Ark. App. 30

       the trail, let’s see. The Chestnut Apartments . . . are on . . . Poplar Street . . . to get
       to Poplar on the trail, you would have to go north . . . you’d cross North Street,
       Sycamore Street, and before you would ever get to Poplar. . . . I don’t think those
       facts are at issue. . . .

               I just fail to see that this is exculpatory under the evidence on the record. . .
       . [N]obody knows at this time whether there’s prejudice or not. But it does not
       appear to me that there would be prejudice since it’s not exculpatory. Again, I rely,
       for the most part, on the fact that no one has claimed that there were two people
       involved in this occurrence, . . . and Mr. Abrego does not claim that it happened he
       says he helped on the trail. This was close to the trail. . . . But it was not on the trail.
       So I do not find that the defense at this time has met the three elements of the Brady
       violation test. I do not see that it is favorable to the accused. . . . [T]there’s a lot of
       apartment complexes on that trail. There’s a lot of people that live close by. And
       nothing in this affidavit puts him off the trail, near the trail. . . . [T]he claim of the
       confidential informant is that he helped rape a female on the trail. So I do not find
       that this is exculpatory.

The court noted that defense counsel had been surprised by this information on the previous

day of trial and had attempted to impeach Foster’s credibility. The court concluded, “I do

not find this information, in and of itself, impeaching. It’s the fact that she didn’t have the

information that she used to impeach.”

       Figueroa contends on appeal that the State committed a reversible discovery violation

by failing to disclose exculpatory information about the suspect in DeQueen. He asserts that

the undisclosed information was material to his alleged guilt because his defense was

innocence and the main evidence against him was touch DNA on the shirt of the victim, who

had been in crowded areas, and his own confession, which mirrored the interviewer’s

explanation of the crime. Figueroa maintains that the undisclosed information—the DNA

search warrant for another suspect, the accompanying affidavit pointing to the viability of the

suspect, and the untested DNA sample of this suspect—constituted exculpatory information

tending to negate his guilt and, had it been properly produced, the defense could have

                                                9
                                 Cite as 2016 Ark. App. 30

investigated the facts in the affidavit and tested Abrego’s DNA sample, which was available

for comparison to evidence from the attack. He asserts that prejudice resulted because he was

not given the information in time to make use of it before trial and because, once it was

discovered, he was denied a meaningful opportunity to investigate. He asserts that the DNA

testing, depending on its outcome, could have been used by the defense to bolster his claim

of actual innocence.

       We find merit in Figueroa’s arguments. The prosecutor failed to timely disclose the

existence of Abrego’s DNA sample so that the defense could have the state crime laboratory

test it and compare it to DNA on the outside of the victim’s shirt. By denying Figueroa the

opportunity to investigate the information in the affidavit and the opportunity to compare the

newly revealed DNA with the DNA previously collected, the court denied him the

opportunity to bolster his assertion of innocence and to impeach Captain Foster’s testimony.

Figueroa has shown a probability that the omission of this information was sufficient to

undermine confidence in the outcome of his trial. See Lee v. State, supra.

       Reversed and remanded.

       WHITEAKER and HOOFMAN, JJ., agree.

       Robert M. “Robby” Golden, for appellant.

       Leslie Rutledge, Att’y Gen., by: Ashley Driver Younger, Ass’t Att’y Gen., for appellee.




                                              10